Appeal from a decision of the Workers’ Compensation Board, filed November 30, 1979, which awarded the claimant a schedule loss of 20% of the left foot as a result of his accidental injury of January 23, 1978. The board found: "that the award objected to by claimant was made in accordance with the Workers’ Compensation Law.” There is substantial evidence to sustain the determination of the board. Decision affirmed, without costs. Greenblott, J. P., Main, Mikoll and Casey, JJ., concur; Staley, Jr., J., not taking part.